Exhibit 10.1

 

RETIREMENT AND CONSULTING

AGREEMENT AND GENERAL RELEASE

 

THIS RETIREMENT AND CONSULTING AGREEMENT AND GENERAL RELEASE (the “Agreement”)
is made and entered into as of this 18 day of June, 2013, by and between Spirit
AeroSystems, Inc. (the “Company”), Spirit AeroSystems Holdings, Inc., the parent
of the Company (the “Parent”), and Michael G. King (the “Executive”).

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.                                      Retirement.  Effective as of the close
of business on June 30, 2013 (the “Retirement Date”), the Executive’s employment
with the Company will end by virtue of his retirement, and as of the close of
business on the Retirement Date, the Executive resigns from his employment with
the Company and from any and all other positions he holds as an employee,
officer, or director of the Company, the Parent, or any of their subsidiaries or
affiliates.  The Executive agrees that after the Retirement Date, he will not
seek reinstatement, recall or re-employment with the Company, the Parent or any
of their respective subsidiaries or affiliates.

 

2.                                      Payments.

 

(a)                                 Consulting Services.  For a period of one
year following the Retirement Date (the “Consulting Term”), the Executive agrees
that he shall provide consulting and transition services to the Company at such
times as are reasonably directed by the Company.  It is the expectation of the
Company and the Executive that the level of bona fide services the Executive
will perform after the Retirement Date will permanently decrease to no more than
twenty percent (20%) of the average level of bona fide services performed by the
Executive on behalf of the Company, the Parent and their subsidiaries or
affiliates over the immediately preceding thirty-six (36) month period and, as
such, the Executive shall experience a “separation from service” as defined
under Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder on the Retirement Date.

 

In consideration for the Executive’s consulting services and in consideration of
both (i) the release of all claims described below in Paragraph 3 (including the
reaffirmation thereof through the Retirement Date), and (ii) the Protective
Agreement described in Paragraph 7, the Company agrees to compensate the
Executive at an annual rate of $120,000 (the “Consulting Fees”) during the
Consulting Term.  The Consulting Fees shall be payable in substantially equal
installments in accordance with the Company’s payroll policies for executive
level positions from time to time in effect during the Consulting Term.

 

The foregoing notwithstanding, the Consulting Term shall earlier terminate upon
the Executive’s death.  Upon the expiration of the Consulting Term as the result
of the Executive’s death, the Company shall have no further payment obligations
hereunder except for Consulting Fees which are earned through the date of the
Executive’s death.

 

The Company and the Executive acknowledge and agree that the payments made in
this Paragraph 2(a) are “wages” for purposes of FICA, FUTA and income tax
withholding and such

 

1

--------------------------------------------------------------------------------


 

taxes, if not previously withheld, shall be withheld from the payments made
hereunder.  One thousand dollars ($1,000.00) of such payments shall be
specifically in consideration of the release of any claim under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), and as described
in Paragraph 3 hereof, and the Executive agrees that such consideration is in
addition to anything of value to which he is already entitled.

 

(b)                                 Other Continuing Rights.  The Company shall
continue to pay the Executive his base salary at his annual salary rate
currently in effect through the Retirement Date.  The Executive agrees that,
except for (1) his accrued base salary earned through the Retirement Date, and
(2) awards made (if any) and benefits accrued (if any) on or before the
Retirement Date under the terms of one or more Company benefit plans, including,
but not limited to, the Spirit AeroSystems Holdings, Inc. Short-Term Incentive
Plan (“STIP”), the Spirit AeroSystems Holdings, Inc. Long-Term Incentive Plan
(“LTIP”), the Spirit AeroSystems Holdings, Inc. Deferred Compensation Plan
(“DCP”), the Spirit AeroSystems Holdings, Inc. Supplemental Executive Retirement
Plan (“SERP”), the Spirit AeroSystems Holdings, Inc. Pension Value Plan (“PVP”),
and the Spirit AeroSystems Holdings, Inc. Retirement and Savings Plan (“RSP”),
he has been paid (or, as of the Retirement Date, will have been paid) all other
compensation due to him, including but not limited to all salary, bonuses,
deferred compensation, incentives and all other compensation of any nature
whatsoever.  Except as set forth above, no other sums (contingent or otherwise)
shall be paid to the Executive in respect of his employment by the Company or
the Parent, and any such sums (whether or not owed) are hereby expressly waived
by the Executive.  The foregoing notwithstanding, following the Retirement Date,
the Executive (i) may elect to continue his health insurance coverage, as
mandated by COBRA, which may continue to the extent required by applicable law,
(ii) shall be entitled to receive his account balance and accrued benefit, as
applicable, under the RSP and PVP in accordance with the terms of such plans,
(iii) shall be entitled to participate in the Parent’s retiree medical insurance
plan, subject to the terms of such plan, and (iv) shall be entitled to
reimbursement for reasonable business expenses incurred in performing the
consulting services in accordance with the Company’s expense reimbursement
policies.

 

(c)                                  Continuing Entitlement.  The Executive
acknowledges that his continuing entitlement to payments under
Paragraph 2(a) shall be conditioned upon his continuing compliance with
Paragraphs 4, 5, 6, 7, 10(a) and 14 of the Agreement and any material violation
of Paragraphs 4, 5, 6, 7, 10(a) or 14 by the Executive shall terminate the
Company’s obligation to continue to make payments in accordance with
Paragraph 2(a).

 

(d)                                 Use of Technology Equipment.  The Company
agrees that during the Consulting Term, it shall provide the Executive with
reasonable information technology equipment, including a computer to be used in
a home office, to assist him in the performance of his consulting services
hereunder.

 

3.                                      General Release.  As a material
inducement to the Company and the Parent to enter into this Agreement and in
consideration of the payments to be made by the Company and the Parent to the
Executive in accordance with Paragraph 2(a) above, the Executive, on behalf of
himself, his representatives, agents, estate, heirs, successors and assigns, and
with full understanding of the contents and legal effect of this Agreement and
having the right and opportunity to consult with his counsel, hereby agrees to
release and hold harmless the Company,

 

2

--------------------------------------------------------------------------------


 

the Parent, and their respective shareholders, officers, directors, employees,
agents, representatives, subsidiaries, affiliates and all employee benefit plans
sponsored or contributed to by the Company or the Parent (including any
fiduciaries thereof), and all related entities of any kind or nature, and its
and their predecessors, successors, heirs, executors, administrators, and
assigns (collectively, the “Released Parties”) from and waive any claim that
Executive has presently or may have or have had in the past, known or unknown,
against the Released Parties upon or by reason of any matter, cause or thing
whatsoever, from the beginning of the world through and including the
Termination Date, including, without limitation, all claims arising from
Executive’s employment with, or termination of employment from, the Company or
the Parent or otherwise.

 

This Agreement and general release is valid whether any claim or right arises
under any federal, state or local statute, including, without limitation, the
ADEA, the 1990 Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Equal Pay Act,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, the Family and Medical Leave Act of 1993, the Fair Labor
Standards Act, the Worker Adjustment and Retraining Notification Act (WARN), the
Lilly Ledbetter Fair Pay Act, all as amended from time to time, and any other
Federal, Kansas or other laws, statutes or regulations pertaining in any way to
wage payment, employment discrimination, whistleblowing, implied or express
contract, or in any other way pertaining to Executive’s employment, and all
other applicable statutes regulating the terms and conditions of Executive’s
employment), regulation or ordinance, under the common law or in equity
(including any claims for wrongful discharge, slander, libel or otherwise), or
under any policy, agreement, understanding or promise, written or oral, formal
or informal, between the Company and/or the Parent and Executive, including,
without limitation, any claim Executive might have for termination or severance
pay pursuant to the Company’s severance policies or practices as from time to
time in effect, or otherwise.

 

Executive agrees, represents and warrants that Executive is the sole owner of
the claims that are released in this Agreement and that Executive has the full
right and power to grant, execute and deliver the releases and promises in this
Agreement. The consideration offered in this Agreement (including, without
limitation, the payments described in Paragraph 2(a)) is accepted by Executive
as being in full accord, satisfaction, compromise and settlement of any and all
claims or potential claims, and Executive expressly agrees that Executive is not
entitled to and shall not receive any further recovery of any kind from the
Company or the Parent, and that in the event of any further proceedings
whatsoever based upon any matter released herein, the Company or the Parent
shall have no further monetary or other obligation of any kind to Executive,
including any obligation for any costs, expenses and attorneys’ fees incurred by
Executive or on Executive’s behalf.

 

4.                                      Covenant Not to Sue.  The Executive, for
himself, his heirs, executors, administrators, successors and assigns agrees not
to bring, file, claim, sue or cause, assist, or permit to be brought, filed, or
claimed any action, cause of action, or proceeding regarding or in any way
related to any of the claims described in Paragraph 3 above, and further agrees
that this Agreement will constitute and may be pleaded as, a bar to any such
claim, action, cause of action or proceeding.  If the Executive files a charge
or participates in an investigative proceeding of the EEOC or another
governmental agency, or is otherwise made a party to any proceedings

 

3

--------------------------------------------------------------------------------


 

described in Paragraph 3 above, the Executive will not seek and will not accept
any personal equitable or monetary relief in connection with such charge or
investigative or other proceeding.

 

5.                                      Indemnification.  The Executive will
fully indemnify the Released Parties and their shareholders, members, managers,
officers, directors, employees and independent contractors against and will hold
the Released Parties and their shareholders, members, managers, officers,
directors, employees and independent contractors harmless from any and all
claims, costs, damages, demands, expenses (including, without limitation,
reasonable attorneys’ fees), judgments, losses or other liabilities of any kind
or nature whatsoever arising from or directly or indirectly related to any or
all of this Agreement and the conduct of the Executive hereunder, including
without limitation any material breach or willful failure to comply with any or
all of the provisions of this Agreement.

 

6.                                      No Disparaging, Untrue or Misleading
Statements.  The Executive represents that he has not made, and agrees that he
will not make, to any third party any disparaging, untrue, or misleading written
or oral statements about or relating to the Released Parties or their products
or services (or about or relating to any officer, director, agent, employee, or
other person acting on the Released Parties’ behalf).

 

7.                                      Protective Agreement.

 

(a)                                 Acknowledgements.  The Executive
acknowledges and agrees that (i) during his employment with the Company, because
of the nature of his responsibilities and the resources provided by the Company
and the Parent, he acquired and/or developed, and, during the Consulting Term,
he will continue to acquire and develop, valuable and confidential skills,
information, trade secrets, and relationships with respect to the Business (as
hereinafter defined) of the Company and the Parent; (ii) he developed on the
Company’s and the Parent’s behalf a personal relationship with various persons,
including but not limited to representatives of customers and suppliers, where
he may have been a principal or its only contact with such persons, and as a
consequence, occupied a position of trust and confidence to the Company and the
Parent; (iii) the Business involves the manufacturing, marketing, and sale of
the Company’s and the Parent’s products and services to customers throughout the
world, the Company’s and the Parent’s competitors, both in the United States and
internationally, consist of both domestic and international businesses, and the
services performed (and to be performed during the Consulting Term) by the
Executive involved aspects of the Company’s and the Parent’s domestic and
international business; and (iv) it would have been impossible or impractical
for the Executive to perform his duties (and it will be impossible for him to
continue to perform his duties during the Consulting Term) without access to the
Company’s and the Parent’s confidential and proprietary information and contact
with persons who are valuable to the Company’s and the Parent’s Business and
goodwill.  For purposes of this Paragraph 7, “Business” shall mean the
manufacture, fabrication, maintenance, repair, overhaul, and modification of
aerostructures and aircraft components, and the marketing and selling of the
Company’s and the Parent’s products and services to customers throughout the
world (together with any other businesses in which the Company or the Parent may
in the future engage, by acquisition or otherwise, during the Consulting Term).

 

4

--------------------------------------------------------------------------------


 

(b)                                 Reasonableness.  In view of the foregoing
and in consideration of the remuneration paid and to be paid to the Executive,
the Executive agrees that it is reasonable and necessary for the protection of
the Company’s and the Parent’s Business and goodwill that the Executive
undertake the covenants in this Paragraph 7 regarding his conduct subsequent to
his employment by the Company, and acknowledges the Company and the Parent will
suffer irreparable injury if the Executive engages in any conduct prohibited by
this Paragraph 7.

 

(c)                                  Non-Compete.  During (1) Executive’s
employment through the Retirement Date, (2) the Consulting Term, and (3) a
1-year period following the end of the Consulting Term (collectively the
“Non-Competition Period”), neither the Executive nor any individual,
corporation, partnership, limited liability company, trust, estate, joint
venture, or other organization or association (“Person”) with the Executive’s
assistance nor any Person in which the Executive directly or indirectly has any
interest of any kind (without limitation) will, anywhere in the world, directly
or indirectly own, manage, operate, control, be employed by, serve as an officer
or director of, solicit sales for, invest in, participate in, advise, consult
with, or be connected with the ownership, management, operation, or control of
any business that is engaged, in whole or in part, in the Business, or any
business that is competitive with the Business or any portion thereof, except
for the Company’s or the Parent’s exclusive benefit.  The Executive will not be
deemed to have breached the provisions of this Paragraph 7 solely by holding,
directly or indirectly, not greater than 2% of the outstanding securities of a
company listed on a national securities exchange.  The foregoing provisions
notwithstanding, nothing in this Agreement shall prohibit the Executive from
providing to immediate family members general advice related to the Executive’s
knowledge and experienced gained during his career in the aerospace industry, so
long as the Executive is not compensated for the advice and the information does
not otherwise breach the provisions of this Paragraph 7.

 

(d)                                 Non-Solicitation.  During the
Non-Competition Period, neither the Executive nor any Person with the
Executive’s assistance nor any Person in which the Executive directly or
indirectly has an interest of any kind (without limitation) will, directly or
indirectly (A) solicit or take any action to induce any employee to quit or
terminate their employment with the Company, the Parent or their affiliates; or
(B) employ as an employee, independent contractor, consultant, or in any other
position any person who was an employee of the Company, the Parent or their
affiliates during the aforementioned period.

 

(e)                                  Confidentiality.

 

(i)                                     Confidential Information. For purposes
of this Agreement, “Confidential Information” means any information (whether in
written, oral, graphic, schematic, demonstration, or electronic format, whether
or not specifically marked or identified as confidential, and whether obtained
by the Executive before or after the effective date of this Agreement), not
otherwise publicly disclosed by the Company or the Parent, regarding (without
limitation) the Company, the Parent, their respective Businesses, customers,
suppliers, business partners, prospects, contacts, contractual arrangements,
discussions, negotiations, evaluations, labor negotiations, bids, proposals,
aircraft programs, costs, pricing, financial condition or results, plans,
strategies, governmental relations, projections, analyses, methods, processes,
models, tooling, know-how, trade secrets, discoveries, research, developments,
inventions,

 

5

--------------------------------------------------------------------------------


 

engineering, technology, proprietary information, intellectual property,
designs, computer software, intelligence, legal or regulatory compliance,
accounting decisions, opportunities, challenges, and any other information of a
confidential or proprietary nature.  Notwithstanding the foregoing, Confidential
Information will not include any information that (A) the Executive is required
to disclose by the order of a court or administrative agency, subpoena, or other
legal or administrative demand, so long as (1) the Executive gives the Company
written notice and an opportunity to contest or seek confidential treatment of
such disclosure; and (2) the Executive fully cooperates at the Company’s expense
with any such contest or confidential treatment request; (B) has been otherwise
publicly disclosed or made publicly available by the Company or the Parent; or
(C) was obtained by the Executive in good faith after the Consulting Term ended
from a source that was under no obligation of confidentiality to the Company,
the Parent or any customer or supplier or (D) is otherwise generally known to
the public other than as the result of a breach by the Executive of the terms of
this Agreement.

 

(ii)           Non-Use and Non-Disclosure. Without the Company’s express written
consent, the Executive will not at any time (whether before or during the
Consulting Term or after termination of his engagement for any reason) use for
any purpose (other than for the Company’s or the Parent’s exclusive benefit) or
disclose to any Person (except at the Company direction) any Confidential
Information.

 

(f)            Effect of Breach.  The Executive agrees that a breach of this
Paragraph 7 cannot adequately be compensated by money damages and, therefore,
the Company or the Parent will be entitled, in addition to any other right or
remedy available to it (including, but not limited, to an action for damages,
accounting, or disgorgement of profit), to an injunction restraining such breach
or a threatened breach and to specific performance of such provisions, and the
Executive consents to the issuance of such injunction and the ordering of
specific performance without the requirement for the Company or the Parent to
post a bond or other security or to prove lack of an adequate remedy at law.

 

(g)           Other Rights Preserved.  Nothing in this Paragraph 7 eliminates or
diminishes rights the Company or the Parent may have with respect to the subject
matter hereof under other agreements, its governing documents or statutes, or
provisions of law (including but not limited to common law and the Uniform Trade
Secrets Act), equity, or otherwise.  Without limiting the foregoing, this
Paragraph 7 does not limit any rights the Company or the Parent may have under
any of its policies or any agreements with the Executive regarding Confidential
Information.

 

8.             Severability.  If any provision of this Agreement shall be found
by a court of competent jurisdiction to be invalid or unenforceable, in whole or
in part, then such provision shall be construed and/or modified or restricted to
the extent and in the manner necessary to render the same valid and enforceable,
or shall be deemed excised from this Agreement, as the case may require, and
this Agreement shall be construed and enforced to the maximum extent permitted
by law, as if such provision had been originally incorporated herein as so
modified or restricted, or as if such provision had not been originally
incorporated herein, as the case may be.  The parties further agree to seek a
lawful substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement

 

6

--------------------------------------------------------------------------------


 

modify the Agreement so that, once modified, the Agreement will be enforceable
to the maximum extent permitted by the law in existence at the time of the
requested enforcement.

 

9.             Waiver.  A waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
or estoppel of any subsequent breach by such breaching party.  No waiver shall
be valid unless in writing and signed by an authorized officer of the Company or
the Executive, as applicable.

 

10.          Miscellaneous Provisions.

 

(a)           Non-Disclosure.  Other than as mandated by law, the Executive
agrees that he will keep the terms and amounts set forth in this Agreement
completely confidential and will not disclose any information concerning this
Agreement’s terms and amounts to any person other than his attorney, accountant,
tax advisor, or immediate family unless and until such time as the terms of the
Agreement are publicly filed by the Parent pursuant to the Parent’s filing
obligations under the Securities Exchange Act of 1934 (a “Public Filing”). 
Should the Executive disclose information about this Agreement to his immediate
family, his attorney and/or tax and financial advisors prior to a Public Filing,
he shall advise such persons that they must maintain the strict confidentiality
of such information and must not disclose it unless otherwise required by law.

 

(b)           Representation.  The Executive represents and certifies that he
has carefully read and fully understands all of the provisions and effects of
this Agreement, has knowingly and voluntarily entered into this Agreement freely
and without coercion, and acknowledges that on May 9, 2013, the Company advised
him to consult with an attorney prior to executing this Agreement and further
advised him that he had twenty-one (21) days within which to review and consider
this Agreement and that, if he signs this Agreement in less time, he has done so
voluntarily in order to obtain sooner the benefits under this Agreement.  The
Executive is voluntarily entering into this Agreement and neither the Company
nor its employees, officers, directors, representatives, attorneys or other
agents made any representations concerning the terms or effects of this
Agreement other than those contained in the Agreement itself and the Executive
is not relying on any statement or representation by the Company or any other
Released Parties in executing this Agreement.  The Executive is relying on his
own judgment and that of his attorney to the extent so retained.  The Executive
also specifically affirms that this Agreement clearly expresses his intent to
waive fraudulent inducement claims, and that he disclaims any reliance on
representations about any of the specific matters in dispute.

 

(c)           Revocation.  The Executive acknowledges that he has seven (7) days
from the date this Agreement is executed in which to revoke his acceptance of
the ADEA portion of this Agreement, and such portion of this Agreement will not
be effective or enforceable until such seven (7) day period has expired.  To be
effective, any such revocation must be in writing and delivered to the Company’s
principal place of business, to the attention of the Company’s general counsel,
on or before the seventh day after signing and must expressly state the
Executive’s intention to revoke the ADEA portion of this Agreement.  If the
Executive revokes his acceptance of the ADEA portion of the Agreement, the
remainder of the Agreement shall remain in full force and effect as to all of
its terms except for the release of claims under the

 

7

--------------------------------------------------------------------------------


 

ADEA (and the consideration attributable thereto), and the Company will have
three (3) business days to rescind the entire Agreement by so notifying the
Executive.

 

(d)           Return of Property.  By signing this Agreement, the Executive
affirms that he shall have returned to the Company all of the Company’s and the
Parent’s and their respective subsidiaries property that was in the Executive’s
possession, custody or control by the Retirement Date, including, without
limitation, (i) all keys, access cards, credit cards, computer hardware,
computer software, data, materials, documents, records, policies, client and
customer information, marketing information, design information, specifications
and plans, data base information and lists, and any other property or
information of the Company, the Parent and their subsidiaries (whether those
materials are in paper or computer-stored form), and (ii) all documents and
other property containing, summarizing, or describing any Confidential
Information, including all originals and copies, except for property which the
Company may otherwise agree in writing that the Executive may retain in order to
perform the consulting services hereunder or otherwise.  Any property of the
Company or the Parent which the Executive is permitted to retain in connection
with the consulting services shall be returned when such services terminate. 
The Executive affirms that he will not retain any such property or information
in any form (except as permitted in accordance with the preceding provisions of
this Paragraph 10(d)), and will not give copies of such property or information
or disclose their contents to any other person.  The foregoing provisions
notwithstanding, the Company will provide to Executive the information
technology described in paragraph (2), and at no cost or charge, the cell phone
and tablet computer used by him while an employee of Company, provided that such
devices are made available to the Company and that the Company has taken
appropriate and necessary steps to remove any proprietary or confidential
information from said devices, as needed.  Executive acknowledges and agrees
that if he discovers any such information on these devices, he will immediately
notify the Company so that additional steps can be taken to ensure that such
information is removed.  Nothing in this paragraph in any limits Executive’s
obligations or responsibilities related to the use of the Company’s confidential
information.

 

11.          Complete Agreement.  This Agreement sets forth the entire agreement
between the parties, and fully supersedes any and all prior agreements or
understandings, whether oral or written, between the parties pertaining to
actual or potential claims arising from the Executive’s employment with the
Company and the Parent or the termination of the Executive’s employment with the
Company and the Parent, including, but not limited to, the Employment
Agreement.  The Executive expressly warrants and represents that no promise or
agreement which is not herein expressed has been made to him in executing this
Agreement.

 

12.          No Pending or Future Lawsuits.  The Executive represents that he
has no lawsuits, claims or actions pending in his name, or on behalf of any
other person or entity, against the Company or any of the Released Parties.  The
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any of
the Released Parties.

 

13.          No Admission of Liability.  The Executive understands and
acknowledges that this Agreement constitutes a compromise and settlement of any
and all actual or known disputed claims by the Executive.  No action taken by
the Company hereto, either previously or in

 

8

--------------------------------------------------------------------------------


 

connection with this Agreement, shall be deemed or construed to be (a) an
admission of the truth or falsity of any actual or known claims or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to the Executive or any third party.

 

14.          Future Cooperation.  In connection with any and all claims,
disputes, negotiations, investigations, lawsuits or administrative proceedings
involving the Company, the Executive agrees to make himself available, upon
reasonable notice from the Company and without the necessity of subpoena, to
provide information or documents, provide declarations or statements to the
Company, meet with attorneys or other representatives of the Company, prepare
for and give depositions or testimony, and/or otherwise cooperate in the
investigation, defense or prosecution of any or all such matters.

 

15.          Amendment.  This Agreement may not be altered, amended, or modified
except in writing signed by both the Executive and the Company.

 

16.          Joint Participation.  The parties hereto participated jointly in
the negotiation and preparation of this Agreement, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Agreement.  Accordingly, it is agreed that no rule of construction shall
apply against any party or in favor of any party.  This Agreement shall be
construed as if the parties jointly prepared this Agreement, and any uncertainty
or ambiguity shall not be interpreted against one party and in favor of the
other.

 

17.          Applicable Law.  This Release shall be governed by, and construed
in accordance with, the laws of the State of Kansas, and any court action
commenced to enforce this Agreement shall have as its sole and exclusive venue
Sedgwick County, Kansas.  In addition, the Executive and the Company waive any
right he or it may otherwise have to a trial by jury in any action to enforce
the terms of this Release.

 

18.          Execution of Agreement.  This Agreement may be executed in
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one Agreement.  This Agreement, to the extent
signed and delivered by means of a facsimile machine or by PDF file (portable
document format file), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the originally signed version delivered in
person.  At the request of any party hereto, each other party shall re-execute
original forms hereof and deliver them to all other parties.

 

[Signature page follows.]

 

9

--------------------------------------------------------------------------------


 

PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT.  THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT,
AND OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN
EMPLOYMENT.

 

IN WITNESS WHEREOF, the Executive, the Company and the Parent have voluntarily
signed this Retirement and Consulting Agreement and General Release, effective
as of the first date set forth above.

 

SPIRIT AEROSYSTEMS, INC.

 

 

By:

/s/ Suzanne K. Scott

 

 

Its:

Director, Global Human Resources Services

 

/s/ Michael G. King

 

 

MICHAEL G. KING

 

 

 

 

 

 

SPIRIT AEROSYSTEMS HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Suzanne K. Scott

 

 

Its:

Director, Global Human Resources Services

 

 

 

 

 

 

 

 

The Executive, the Company and the Parent reaffirm the terms and conditions of
this Agreement on the 1st day of July, 2013.

 

 

 

 

 

 

SPIRIT AEROSYSTEMS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

MICHAEL G. KING

 

 

 

 

 

 

SPIRIT AEROSYSTEMS HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

10

--------------------------------------------------------------------------------